Since the trial court directed a verdict in a jury trial, the test to be applied is not whether the weight of plaintiff's evidence is sufficient to justify a verdict in her favor, but, rather, as provided by Civ. R. 50(A)(4), the test is whether reasonable minds could reach different conclusions upon the evidence when construed most strongly in favor of plaintiff. If the determinative issue herein were the presence or absence of bad faith, reasonable minds could reach different conclusions upon the evidence construed most strongly in favor of plaintiff.
However, a supervisory employee who maliciously induces the suspension of a civil service employee is not liable for such malicious conduct. Anderson v. Minter (1972), 32 Ohio St.2d 207
[61 O.O.2d 447]. The Ohio Supreme Court by the second paragraph of the syllabus of Anderson extended absolute, not qualified, immunity to a supervisory employee who interferes with the employment of a civil service employee under his supervision so long as the act complained of is within the scope of the supervisor's duties.
Here, Crawford and Robinson were plaintiff's supervisors and acted within the scope of their duties as supervisors. Under the rule of Anderson, they are not liable to plaintiff for their actions, even if they acted maliciously and in bad faith.
Accordingly, I concur in the judgment. *Page 156